Title: New York Ratifying Convention. Remarks (Francis Childs’s Version), [24 June 1788]
From: Childs, Francis,Hamilton, Alexander
To: 


[Poughkeepsie, New York, June 24, 1788]
Honorable Mr. Hamilton. I am persuaded, Mr. Chairman, that I in my turn, shall be indulged, in addressing the committee. We all, with equal sincerity, profess to be anxious for the establishment of a republican government, on a safe and solid basis. It is the object of the wishes of every honest man in the United States, and I presume I shall not be disbelieved, when I declare, that it is an object of all others the nearest and most dear to my own heart. The means of accomplishing this great purpose become the most important study, which can interest mankind. It is our duty to examine all those means with peculiar attention, and to chuse the best and most effectual. It is our duty to draw from nature, from reason, from examples, the justest principles of policy, and to pursue and apply them in the formation of our government. We should contemplate and compare the systems, which, in this examination, come under our view, distinguish, with a careful eye, the defects and excellencies of each, and discarding the former, incorporate the latter, as far as circumstances will admit, into our constitution. If we pursue a different course and neglect this duty, we shall probably disappoint the expectations of our country and of the world.

In the commencement of a revolution, which received its birth from the usurpations of tyranny, nothing was more natural, than that the public mind should be influenced by an extreme spirit of jealousy. To resist these encroachments, and to nourish this spirit, was the great object of all our public and private institutions. The zeal for liberty became predominant and excessive. In forming our confederation, this passion alone seemed to actuate us, and we appear to have had no other view than to secure ourselves from despotism. The object certainly was a valuable one, and deserved our utmost attention: But, Sir, there is another object, equally important, and which our enthusiasm rendered us little capable of regarding. I mean a principle of strength and stability in the organization of our government, and vigor in its operations. This purpose could never be accomplished but by the establishment of some select body, formed peculiarly upon this principle. There are few positions more demonstrable than that there should be in every republic, some permanent body to correct the prejudices, check the intemperate passions, and regulate the fluctuations of a popular assembly. It is evident that a body instituted for these purposes must be so formed as to exclude as much as possible from its own character, those infirmities, and that mutability which it is designed to remedy. It is therefore necessary that it should be small, that it should hold its authority during a considerable period, and that it should have such an independence in the exercise of its powers, as will divest it as much as possible of local prejudices. It should be so formed as to be the center of political knowledge, to pursue always a steady line of conduct, and to reduce every irregular propensity to system. Without this establishment, we may make experiments without end, but shall never have an efficient government.
It is an unquestionable truth, that the body of the people in every country desire sincerely its prosperity: But it is equally unquestionable, that they do not possess the discernment and stability necessary for systematic government. To deny that they are frequently led into the grossest errors by misinformation and passion, would be a flattery which their own good sense must despise. That branch of administration especially, which involves our political relation with foreign states, a community will ever be incompetent to. These truths are not often held up in public assemblies—but they cannot be unknown to any who hear me. From these principles it follows that there ought to be two distinct bodies in our government—one which shall be immediately constituted by and peculiarly represent the people, and possess all the popular features; another formed upon the principles, and for the purposes before explained. Such considerations as these induced the convention who formed your state constitution, to institute a senate upon the present plan. The history of ancient and modern republics had taught them, that many of the evils which these republics suffered arose from the want of a certain balance and mutual controul indispensible to a wise administration. They were convinced that popular assemblies are frequently misguided by ignorance, by sudden impulses and the intrigues of ambitious men; and that some firm barrier against these operations was necessary: They, therefore, instituted your senate, and the benefits we have experienced, have fully justified their conceptions.
Now, Sir, what is the tendency of the proposed amendment? To take away the stability of government by depriving the senate of its permanency: To make this body subject to the same weakness and prejudices, which are incident to popular assemblies, and which it was instituted to correct; and by thus assimilating the complexion of the two branches, destroy the balance between them. The amendment will render the senator a slave to all the capricious humors among the people. It will probably be here suggested, that the legislatures—not the people—are to have the power of recall. Without attempting to prove that the legislatures must be in a great degree the image of the multitude, in respect to federal affairs, and that the same prejudices and factions will prevail; I insist, that in whatever body the power of recall is vested, the senator will perpetually feel himself in such a state of vassalage and dependence, that he never can possess that firmness which is necessary to the discharge of his great duty to the union.
Gentlemen, in their reasoning, have placed the interests of the several states, and those of the United States in contrast. This is not a fair view of the subject. They must necessarily be involved in each other. What we apprehend is, that some sinister prejudice, or some prevailing passion, may assume the form of a genuine interest. The influence of these is as powerful as the most permanent conviction of the public good; and against this influence we ought to provide. The local interests of a state ought in every case to give way to the interests of the Union: For when a sacrifice of one or the other is necessary, the former becomes only an apparent, partial interest, and should yield, on the principle that the small good ought never to oppose the great one. When you assemble from your several counties in the legislature, were every member to be guided only by the apparent interest of his county, government would be impracticable. There must be a perpetual accommodation and sacrifice of local advantage to general expediency. But the spirit of a mere popular assembly would rarely be actuated by this important principle. It is therefore absolutely necessary that the senate should be so formed, as to be unbiassed by false conceptions of the real interests, or undue attachment to the apparent good of their several states.
Gentlemen indulge too many unreasonable apprehensions of danger to the state governments. They seem to suppose, that the moment you put men into the national council, they become corrupt and tyrannical, and lose all their affection for their fellow-citizens. But can we imagine that the senators will ever be so insensible of their own advantage, as to sacrifice the genuine interest of their constituents? The state governments are essentially necessary to the form and spirit of the general system. As long, therefore, as Congress have a full conviction of this necessity, they must, even upon principles purely national, have as firm an attachment to the one as to the other. This conviction can never leave them, unless they become madmen. While the constitution continues to be read, and its principles known, the states must, by every rational man, be considered as essential component parts of the union; and therefore the idea of sacrificing the former to the latter is totally inadmissible.
The objectors do not advert to the natural strength and resources of the state governments, which will ever give them an important superiority over the general government. If we compare the nature of their different powers, or the means of popular influence which each possesses, we shall find the advantage entirely on the side of the states. This consideration, important as it is, seems to have been little attended to. The aggregate number of representatives throughout the states may be two thousand. Their personal influence will therefore be proportionably more extensive than that of one or two hundred men in Congress. The state establishments of civil and military officers of every description, infinitely surpassing in number any possible correspondent establishments in the general government, will create such an extent and complication of attachments, as will ever secure the predilection and support of the people. Whenever, therefore, Congress shall meditate any infringement of the state constitutions, the great body of the people will naturally take part with their domestic representatives. Can the general government withstand such a united opposition? Will the people suffer themselves to be stripped of their privileges? Will they suffer their legislatures to be reduced to a shadow and a name? The idea is shocking to common sense.
From the circumstances already explained, and many others which might be mentioned, results a complicated, irresistable check, which must ever support the existence and importance of the state governments. The danger, if any exists, flows from an opposite source. The probable evil is, that the general government will be too dependent on the state legislatures, too much governed by their prejudices, and too obsequious to their humours; that the states, with every power in their hands, will make encroachments on the national authority, till the union is weakened and dissolved.
Every member must have been struck with an observation of a gentleman from Albany. Do what you will, says he, local prejudices and opinions will go into the government. What! shall we then form a constitution to cherish and strengthen these prejudices? Shall we confirm the distemper instead of remedying it? It is undeniable that there must be a controul somewhere. Either the general interest is to controul the particular interests, or the contrary. If the former, then certainly the government ought to be so framed, as to render the power of controul efficient to all intents and purposes; if the latter, a striking absurdity follows: The controuling powers must be as numerous as the varying interests, and the operations of government must therefore cease: For the moment you accommodate these differing interests, which is the only way to set the government in motion, you establish a general controuling power. Thus, whatever constitutional provisions are made to the contrary, every government will be at last driven to the necessity of subjecting the partial to the universal interest. The gentlemen ought always, in their reasoning, to distinguish between the real, genuine good of a state, and the opinions and prejudices which may prevail respecting it: The latter may be opposed to the general good, and consequently ought to be sacrificed; the former is so involved in it, that it never can be sacrificed. Sir, the main design of the convention, in forming the senate, was to prevent fluctuations and cabals: With this view, they made that body small, and to exist for a considerable period. Have they executed this design too far? The senators are to serve six years. This is only two years longer than the senators of this state hold their place. One third of the members are to go out every two years; and in six, the whole body may be changed. Prior to the revolution, the representatives in the several colonies were elected for different periods; for three years, for seven years, &c. Were those bodies ever considered as incapable of representing the people, or as too independent of them? There is one circumstance which will have a tendency to increase the dependence of the senators on the states, in proportion to the duration of their appointments. As the state legislatures are in continual fluctuation, the senator will have more attachments to form, and consequently a greater difficulty of maintaining his place, than one of shorter duration. He will therefore be more cautious and industrious to suit his conduct to the wishes of his constituents.

Sir, when you take a view of all the circumstances which have been recited, you will certainly see, that the senators will constantly look up to the state governments, with an eye of dependence and affection. If they are ambitious to continue in office, they will make every prudent arrangement for this purpose, and, whatever may be their private sentiments of politics, they will be convinced, that the surest means of obtaining a re-election will be a uniform attachment to the interests of their several states.
The gentlemen to support their amendment have observed that the power of recall, under the old government, has never been exercised. There is no reasoning from this. The experience of a few years, under peculiar circumstances, can afford no probable security that it never will be carried into execution, with unhappy effects. A seat in congress has been less an object of ambition; and the arts of intrigue, consequently, have been less practised. Indeed, it has been difficult to find them, who were willing to suffer the mortifications, to which so feeble a government and so dependent a station exposed them.
Sir, if you consider but a moment the purposes, for which the senate was instituted, and the nature of the business which they are to transact, you will see the necessity of giving them duration. They, together with the President, are to manage all our concerns with foreign nations: They must understand all their interests, and their political systems. This knowledge is not soon acquired. But a very small part is gained in the closet. Is it desirable then that new and unqualified members should be continually thrown into that body? When public bodies are engaged in the exercise of general powers, you cannot judge of the propriety of their conduct, but from the result of their systems. They may be forming plans, which require time and diligence to bring to maturity. It is necessary, therefore, that they should have a considerable and fixed duration, that they may make their calculations accordingly. If they are to be perpetually fluctuating, they can never have that responsibility which is so important in republican governments. In bodies subject to frequent changes, great political plans must be conducted by members in succession: A single assembly can have but a partial agency in them, and consequently cannot properly be answerable for the final event. Considering the senate therefore with a view to responsibility, duration is a very interesting and essential quality. There is another view, in which duration in the senate appears necessary. A government, changeable in its policy, must soon lose its sense of national character, and forfeit the respect of foreigners. Senators will not be solicitous for the reputation of public measures, in which they have had but a temporary concern, and will feel lightly the burthen of public disapprobation, in proportion to the number of those who partake of the censure. Our political rivals will ever consider our mutable counsels as evidence of deficient wisdom, and will be little apprehensive of our arriving at any exalted station in the scale of power. Such are the internal and external disadvantages which would result from the principle contended for. Were it admitted, I am firmly persuaded, Sir, that prejudices would govern the public deliberations, and passions rage in the counsels of the union. If it were necessary, I could illustrate my subject by historical facts: I could travel through an extensive field of detail, and demonstrate that wherever the fatal principle of the head suffering the controul of the members, has operated, it has proved a fruitful source of commotions and disorders.
This, Sir, is the first fair opportunity that has been offered, of deliberately correcting the errors in government. Instability has been a prominent and very defective feature in most republican systems. It is the first to be seen, and the last to be lamented by a philosophical enquirer. It has operated most banefully in our infant republics. It is necessary that we apply an immediate remedy, and eradicate the poisonous principle from our government. If this be not done, Sir, we shall feel, and posterity will be convulsed by a painful malady.
